[Cite as Janiszewski v. Belmont Career Ctr., 2017-Ohio-855.]
                            STATE OF OHIO, BELMONT COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


KARIN E. JANISZEWSKI,                              )       CASE NO. 16 BE 0009
                                                   )
        PLAINTIFF-APPELLANT,                       )
                                                   )
VS.                                                )       OPINION
                                                   )
BELMONT CAREER CENTER, et al.,                     )
                                                   )
        DEFENDANTS-APPELLEES.                      )

CHARACTER OF PROCEEDINGS:                                  Civil Appeal from the Court of Common
                                                           Pleas of Belmont County, Ohio
                                                           Case No. 15 CV 6

JUDGMENT:                                                  Affirmed.

APPEARANCES:

For Plaintiff-Appellant:                                   Atty. Patrick Cassidy
                                                           Atty. Timothy Cogan
                                                           Cassidy Cogan Shapell & Voegelin,
                                                           L.C.
                                                           The First State Capital
                                                           1413 Eoff Street
                                                           Wheeling, West Virginia 26003

For Defendants-Appellees:                                  Atty. Matthew Markling
                                                           Atty. Patrick Vrobel
                                                           Atty. Sean Koran
                                                           McGowan & Markling Co., L.P.A.
                                                           1894 North Cleveland-Massillon Rd.
                                                           Akron, Ohio 44333

JUDGES:

Hon. Carol Ann Robb
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                           Dated: March 9, 2017
[Cite as Janiszewski v. Belmont Career Ctr., 2017-Ohio-855.]
ROBB, P.J.


        {¶1}     Plaintiff-Appellant Karin Janiszewski appeals the decision of the
Belmont County Common Pleas Court granting summary judgment for Defendants-
Appellees Belmont-Harrison Joint Vocational School District Board of Education,
Richard Schoene (Superintendent of the Belmont-Harrison Joint Vocational School),
and Paula Norman (special education/testing coordinator for the Belmont Harrison
Joint Vocational School). The trial court found Appellant’s claims for Hostile Work
Environment, Disability Discrimination, Defamation, and Fraud could not survive
summary judgment. It concluded there was no evidence the alleged harassment was
based on sex; Appellant was not qualified to receive the contract at the renewal time,
and thus, there was no disparate treatment; Appellant’s lack of qualification for the
job also meant there was no requirement for Appellees to make a reasonable
accommodation; there was no publication of a false statement; and, there was no
representation from a decision maker.                  The court alternatively concluded that
Appellees Schoene and Norman were immune from liability and, as to defamation,
Appellee Board enjoyed a privilege from liability.              The court also concluded the
settlement agreement, which resulted from an earlier arbitration of a grievance
concerning Appellee Board’s decision to not renew Appellant’s teaching contract,
barred this suit and the claims. We are asked to determine whether all of those
decisions are correct.
        {¶2}     For the reasons expressed below, the trial court’s decision is affirmed.
                                          Statement of the Case
        {¶3}     In 2004 Appellant was hired by the Belmont Career Center1 as a full-
time broadcast journalism/entertainment marketing teacher. Janiszewski Depo. 10.
She held the position until 2013 when Appellee Board did not renew her contract.
Janiszewski Depo. 23. Her program was housed in the St. Clairsville High School as
a satellite program. Janiszewski Depo. 10.




        1Belmont   Career Center is Appellee Board’s predecessor.
                                                                                                   -2-

        {¶4}    The stated reason for the nonrenewal of the teaching contract was
Appellant’s failure to renew her teaching license by the April 15, 2013 deadline in the
collective bargaining agreement.           Her license would not expire until June 2013;
however, the collective bargaining agreement required all teachers seeking renewal
to have their license renewed by April 15. According to Appellee Board, the reason
for the April 15 deadline was to address a problem that occurred in the past.
Specifically, a former teacher failed to renew the teaching license until after the next
school year started. This caused the Board to hire a substitute teacher for the first
month of the school year. The April 15 deadline was put in the contract to avoid that
situation and to have time to hire a qualified candidate if the contract was not
renewed.
        {¶5}    Appellant was in a horseback riding accident in November 2012 which,
according to her, hindered her ability to complete all the requirements for her license
renewal until after the April 15, 2013 deadline. Appellant’s license was renewed prior
to its expiration in June 2013.           However, Appellee Board declined to rehire or
interview Appellant for her former teaching position. Instead, Appellee Board hired
another candidate.
        {¶6}    Appellant filed a grievance regarding the non-renewal in July 2013.
The grievance resulted in a settlement stating, “Janiszewski will release and
discharge the Board and its Administrators and employees from any and all
grievances, demands or cause of action, known or unknown, related to the collective
bargaining agreement in effect between the Board and the BHEA.”                          Settlement
Agreement ¶ 4.
        {¶7}    On January 15, 2015, Appellant filed an eight count complaint against
Appellees. That complaint was amended twice. 1/22/15 First Amended Complaint;
6/5/15 Second Amended Complaint.                The eight causes of action asserted were
hostile work environment based on sex2, disability discrimination, defamation, fraud,

        2In all complaints Appellant references R.C. 4112.14 as the basis for her hostile work

environment claim. That statute is the age discrimination statute. The sex discrimination statute is
R.C. 4112.02(A). Given the claims, it is clear Appellant was claiming a sex discrimination claim based
on R.C. 4112.02(A).
                                                                                       -3-

wrongful termination, constitutional violation, malicious prosecution, and false
imprisonment.
       {¶8}     Appellees filed an answer and asserted numerous defenses, including
privilege, accord and satisfaction, immunity, and the arbitration settlement. 3/2/15
Answer. Appellees also moved for judgment on the pleadings as to defamation,
fraud, wrongful termination, constitutional violation, malicious prosecution, and false
imprisonment. 4/13/15 Motion.            The trial court sustained the motion in part and
overruled it in part; the trial court granted judgment on the pleadings as it pertained to
wrongful termination, constitutional violation, and malicious prosecution. 5/19/15 J.E;
5/29/15 J.E.3
       {¶9}     The remaining claims before the trial court were hostile work
environment, disability discrimination, defamation, fraud, and false imprisonment.
       {¶10} Appellees filed a motion for summary judgment and Appellant
responded with a motion in opposition.               A hearing on the motions was held in
October 2015. At the hearing, the trial court noted Appellees’ motion for summary
judgment did not assert the defense that the discrimination claims were barred by the
settlement of the grievance. Appellees agreed the argument was not raised in the
motion.   With the trial court’s permission, Appellees filed a second motion for
summary judgment to address the settlement. Appellant responded to the second
motion for summary judgment. A second hearing was held in December 2015. At
the conclusion of the hearing, the trial court orally granted Appellees motion for
summary judgment based on accord and satisfaction. Tr. 80-82.
       {¶11} On December 30, 2015, the trial court issued a ruling indicating
although it would grant summary judgment based on accord and satisfaction, it would
address all issues, including privilege and immunity, in its final judgment.
       {¶12} The trial court issued its final decision on March 15, 2016. In that order
the trial court held summary judgment was appropriate on the hostile work
environment claim because Appellant could not produce any evidence the alleged


       3Appellant   does not appeal that decision.
                                                                                     -4-

harassment was based on sex or the alleged conduct was so severe or pervasive to
be actionable.        As to the disability discrimination claim, the court held summary
judgment was appropriate for Appellees because Appellant was not qualified to
receive a succeeding contract from Appellee Board at the time of the renewal
deadline.      Thus, she could not establish a prima facie case of disability
discrimination. As to the defamation claim, the trial court held summary judgment
was appropriate because Appellees did not publish any false statements, and even if
they were published, the statements were protected by privilege. As to the fraud
claim, summary judgment was granted because Appellant did not receive a
representation from any decision maker. The trial court also concluded Appellees
Schoene and Norman were immune from liability because they were employees of a
political subdivision. Lastly, the court held the settlement of her grievance barred the
causes of action. The trial court found the collective bargaining agreement contained
an explicit nondiscrimination clause and the language of the settlement barred all
causes of action related to the collective bargaining agreement. In conclusion, the
trial court stated:

       This Court is not concluding that all actions of the Defendants were
       proper or best practices; however, this Court is concluding that there is
       no dispute of material facts, there is no just reason for delay, the facts
       reviewed most strongly in favor of Plaintiff do not rise to a cause of
       action and nevertheless are released by the settlement agreement, and
       therefore Defendants are entitled to Judgment as a matter of law.

3/15/16 J.E.
       {¶13} Appellant appealed the trial court’s final decision.
                         Standard of Review for All Assignments of Error
       {¶14} We are asked to review the trial court’s grant of summary judgment for
Appellees. An appellate court reviews the granting of summary judgment de novo.
Comer v. Risko, 106 Ohio St. 3d 185, 2005-Ohio-4559, 833 N.E.2d 712, ¶ 8. Thus,
we apply the same test as the trial court. A trial court may grant summary judgment
                                                                                     -5-

only when (1) no genuine issue of material fact exists; (2) the moving party is entitled
to judgment as a matter of law; and (3) the evidence can only produce a finding that
is contrary to the non-moving party. Civ.R. 56(C).
      {¶15} The initial burden is on the party moving for summary judgment to
demonstrate the absence of a genuine issue of material fact as to the essential
elements of the case with evidence of the type listed in Civ.R. 56(C). Dresher v. Burt,
75 Ohio St. 3d 280, 292, 662 N.E.2d 264 (1996).          If the moving party meets its
burden, the burden shifts to the non-moving party to set forth specific facts to show
there is a genuine issue of material fact. Id.; Civ.R. 56(E). “Trial courts should award
summary judgment with caution, being careful to resolve doubts and construe
evidence in favor of the nonmoving party.” Welco Industries, Inc. v. Applied Cos., 67
Ohio St. 3d 344, 346, 617 N.E.2d 1129 (1993).
                    First Two Assignments of Error – Sex Discrimination
      {¶16} The first two assignments of error address the trial court’s grant of
summary judgment for Appellees on Appellant’s R.C. 4112.02(A) hostile work
environment based on sex cause of action.
      {¶17} R.C. 4112.02(A) provides it is unlawful for any employer based on sex
“to discriminate against that person with respect to hire, tenure, terms, conditions, or
privileges of employment, or any matter directly or indirectly related to employment.”
The Ohio Supreme Court has recognized two types of sexual harassment stemming
from R.C. 4112.02(A) - “quid pro quo” harassment and “hostile environment”
harassment. Hampel v. Food Ingredients Specialties, Inc., 89 Ohio St. 3d 169, 729
N.E.2d 726 (2000), paragraph one of the syllabus. “Quid pro quo” harassment is
directly linked to the grant or denial of a tangible economic benefit. Id. “Hostile
environment” harassment, does not affect economic benefits, but has the purpose or
effect of creating a hostile or abusive working environment. Id. The claim in this
instance is a hostile work environment based on sex.
      {¶18} The United States Supreme Court has set forth a burden of proof
framework that applies to federal employment discrimination cases.           McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973). That framework also
                                                                                     -6-

applies to Chapter 4112 discrimination cases. Manion v. Interbrand Design Forum,
L.L.C., 2015-Ohio-348, 27 N.E.3d 1007, ¶ 12 (2nd Dist.), citing Mauzy v. Kelly
Services, Inc., 75 Ohio St. 3d 578, 582, 664 N.E.2d 1272 (1996).
      {¶19} Under the McDonnell Douglas test, the plaintiff must first prove, by a
preponderance of the evidence, a prima facie case of discrimination. Second, if the
plaintiff does so, the burden shifts to the defendant “to articulate some legitimate,
nondiscriminatory reason for the employee's rejection.” McDonnell Douglas at 802.
Third, if the defendant satisfies its burden, the plaintiff must then prove, by a
preponderance of the evidence, that the defendant's reason was merely “a pretext for
discrimination.” McDonnell Douglas at 804.
      {¶20} In this case, the first three assignments of error only address the first
prong of the test – whether a prima facie case of discrimination was proven by a
preponderance of the evidence to survive summary judgment. To establish a prima
facie case of hostile work environment sexual harassment, Appellant must
demonstrate: (1) that the harassment was unwelcome, (2) that the harassment was
based on sex, (3) that the harassing conduct was sufficiently severe or pervasive to
affect the “terms, conditions, or privileges of employment, or any matter directly or
indirectly related to employment,” and (4) that either (a) the harassment was
committed by a supervisor, or (b) the employer, through its agents or supervisory
personnel, knew or should have known of the harassment and failed to take
immediate and appropriate corrective action. Id. at paragraph two of the syllabus.
      {¶21} The second assignment of error will be addressed first and it provides:
      “The trial court erred in granting summary judgment in that the facts, construed
most favorably toward the former teacher, show that the dismissal erroneously found
that the alleged conduct was not severe or pervasive.”
      {¶22} This assignment of error addresses the third prong of the prima facie
case for hostile work environment based on sex - the harassing conduct was
sufficiently severe or pervasive to affect the “terms, conditions, or privileges of
employment, or any matter directly or indirectly related to employment.” Hampel, 89
Ohio St. 3d 169, paragraph two of the syllabus.
                                                                                     -7-

      {¶23} Appellant’s claim the harassing conduct was severe or pervasive is
based on the following incidents.
      {¶24} Early in her teaching career at Belmont Career Center, sometime in
2008, Appellant and Appellee Schoene had a conversation about Appellant’s divorce
from David Blomquist. Janiszewski Depo. 240. Appellee Schoene told Appellant he
had gone through a divorce as well, it was very rough, and he understood how bad it
could be. Janiszewski Depo. 240. He gave her his card with his cell phone number
on it and told her he would help her through it. Janiszewski Depo. 240. Appellant
never called Appellee Schoene. Janiszewski Depo. 240. She stated thereafter he
was “cooler” towards her and later, when she was dating and then married to Jay
Michael, he became really cold and even adversarial. Janiszewski Depo. 241.
      {¶25} In May 2008, her yearly evaluation occurred with Appellee Schoene.
Janiszewski Depo. 32.     They met privately in her classroom and went over the
evaluation.   Janiszewski Depo. 33.     After the evaluation he told her there were
rumors she was seeing Jay Michael, who was the assistant principal at St. Clairsville
High School. Janiszewski Depo. 33. She told him she did not feel comfortable
discussing her personal relationship. Janiszewski Depo. 33. He told her he did not
think it was a good idea for her to date Jay Michael. Janiszewski Depo. 33. The
meeting then ended. Janiszewski Depo. 33. He did not use profanity or touch her
during this encounter. Janiszewski Depo. 33. However, she was insulted Appellee
Schoene asked her about her personal life. Janiszewski Depo. 33.
      {¶26} The next alleged incident occurred in August 2010; Appellee Schoene
had another conversation with Appellant about her relationship with Jay Michael.
Janiszewski Depo. 34.     This conversation was witnessed by Michael Saffell, the
newly hired principal of the Belmont Career Center. Janiszewski Depo. 34-35.
Appellee Schoene asked her if Appellant was still “with” Jay Michael. Janiszewski
Depo. 35. She told him no. Janiszewski Depo. 35. He responded, “Well, he’s not in
your corner, so you should not be with him. He has talked to the principal, Mr.
Rocchi, [principal of St. Clairsville High School] about you and has said various things
about you and you should not be dating him.” Janiszewski Depo. 35. Appellant was
                                                                                   -8-

humiliated by this conversation and was crying. Janiszewski Depo. 35.      During this
same meeting, student DVD projects were discussed.            Janiszewski Depo. 38.
According to Appellant, Appellee Schoene informed her Jay Michael told Mr. Rocchi
there was inappropriate content on the DVDs.       Janiszewski Depo. 38. Appellant
explained when there was inappropriate content on the videos she did not permit
students to watch the videos. Janiszewski Depo.         38.   She claimed Appellee
Schoene and Mr. Rocchi took some of the videos from her desk, viewed them, and
deemed the content inappropriate. Janiszewski Depo. 39.
      {¶27} One video was from a former student for her to critique. Janiszewski
Depo. 39. It showed a person using an airsoft gun. Janiszewski Depo. 39. Another
video was of a scantily clad girl dancing. Janiszewski Depo. 39. Appellant claims
she brought this video to Mr. Rocchi’s attention and asked him if it was inappropriate
for school use. Janiszewski Depo 39. He found it was, and the girl and her parents
were called into the office. Janiszewski Depo. 39. Appellant stated these videos
were not shown to students. Janiszewski Depo. 39, 42, 43.
      {¶28} The meeting lasted ten minutes.       Janiszewski Depo. 36.     Appellant
acknowledged Appellee Schoene did not touch her in this meeting or use profanity.
Janiszewski Depo. 37. She avowed she was taken aback by Appellee Schoene
asking about her personal relationships, and to her knowledge, he had never done
that with any male employee. Janiszewski Depo. 241.
      {¶29} The next event was the Ohio Academy of Technical Showcase
(“Showcase”) in December 2010. Appellant’s program was picked to participate in
the Showcase; the Showcase was for exemplary programs and was located in
Columbus, Ohio. Janiszewski Depo. 46. Appellant traveled with her students to the
Showcase; however, they were not permitted by Appellee Schoene to stop on the
way home for dinner. Janiszewski Depo. 47. She was told they were not permitted
to make any stops for any reason. Janiszewski Depo. 47. Appellant explained to
Appellee Norman that one of her students had a bladder issue and they may need to
stop for a restroom break. Janiszewski Depo. 48. Appellant was told under no
circumstances were they to stop. Janiszewski Depo. 48. Appellant claims she did
                                                                                    -9-

ask for a bathroom break, but the driver Bill Glitch would not stop. Janiszewski Depo.
57.
      {¶30} Bill Glitch disputed that accusation in his affidavit. He claimed no one
asked him to stop for a bathroom break, and if they had then he would have stopped
because he was never instructed otherwise. Glitch Affidavit 6a. He further explained
even if he was told they could not stop for a bathroom break, he still would have
stopped if he had been asked. Glitch Affidavit 6a.
      {¶31} Appellant acknowledged her program was not the only program from
the Belmont-Harrison Career Center going to the Showcase. Janiszewski Depo. 57.
Another program was invited; that group was supervised by a male teacher. That
group was also instructed they were not permitted to stop for dinner.        However,
Appellant did not know if they were also told they would not be allowed to stop for
bathroom breaks. Janiszewski Depo. 57.
      {¶32} The next incident allegedly demonstrating harassment based on sex
occurred in May 2011.     The event was a meeting between Appellees Schoene,
Norman, Appellant, and her union representative Charlie Galownia. This meeting
occurred in Appellee Schoene’s office. Janiszewski Depo. 61-62. Appellant claimed
she did not invite her union representative; the representative was invited by
Appellee Schoene. Appellant asserts Appellee Schoene accused her of having an
improper relationship with a student. Janiszewski Depo. 61. Appellant Schoene said
he had been informed she had one of her students living at her house. Janiszewski
Depo. 62. Appellant explained the student’s entire family was living at her house; the
mother of the family was a longtime friend and needed a place to stay because they
had been thrown out of their house. Janiszewski Depo. 62. Appellant explained the
middle child was her son’s best friend and had been living with her since October.
Janiszewski Depo. 64.      Appellee Schoene allegedly told her she should have
reported the situation to Children Services and he could report her to Children
Services. Janiszewski Depo. 64. She responded they only needed to stay until they
found a new home. Janiszewski Depo. 64. Appellant claims Appellee Schoene was
very angry she did not inform the Career Center of this situation, and he stated it was
                                                                                 -10-

inappropriate for her to have this family living with her. Appellant claimed Appellee
Schoene insinuated the situation could cause her to lose her job. Janiszewski Depo.
66.
      {¶33} Following the meeting, Appellee Norman scheduled an inventory of
Appellant’s classroom for June 7 or 8; Appellees Schoene and Norman and Appellant
were to be present at this meeting. Janiszewski Depo. 70. Appellant contacted her
personal attorney, Elgin McCardle, and asked her to be present at the meeting.
Janiszewski Depo. 69-70. When Appellant got there, her attorney had not arrived,
but Appellees Schoene and Norman were waiting for her in the room. Janiszewski
Depo. 70. Appellant claims the meeting was not for an inventory, but a reprimand for
having her friend’s family living with her. Janiszewski Depo. 70. She claims they
handed her a letter of reprimand informing her that in the future she was not to have
another student reside with her or be in a vehicle with her. Janiszewski Depo. 70.
After reading the letter, she refused to sign it. Janiszewski Depo. 73. Appellee
Schoene was allegedly angry by her failure to sign. Janiszewski Depo. 73. When
her attorney arrived, Appellant told her about the letter and tried to show it to her.
Janiszewski Depo. 74. Appellee Schoene took the letter out of Appellant’s hand, said
the meeting was over, and stormed out of the room. Janiszewski Depo. 74. Fifteen
minutes later the principle of St. Clairsville High School, Mr. Rocchi, came down to
her room and took her keys. Janiszewski Depo. 75. Her email account was also
suspended. Janiszewski Depo. 75. She returned to work in late August, but her
email account was still not activated; it was not activated until mid-September.
Janiszewski Depo. 79.
      {¶34} Appellant acknowledged no profanity or inappropriate touching was
used by Appellees Schoene and Norman in either of these two meetings.
      {¶35} Appellant also stated that in general as a woman she was treated very
condescendingly; whenever she brought an issue to Appellee Schoene, he was very
condescending. Janiszewski Depo. 117.
      {¶36} The trial court found the above evidence, even when viewed in
Appellant’s favor, did not establish the third prong for a prima facie case of hostile
                                                                                   -11-

work environment sexual harassment.        It stated it did not approve of Appellees’
conduct, and the conduct was not in the best practice. However, it found the conduct
was not, as a matter of law, sufficiently severe or pervasive to create an abusive work
environment. There was no abusive language, sexual teasing, physical touching,
and the frequency of the conduct was not pervasive. 3/15/16 J.E.
      {¶37} Courts have concluded the harassing conduct must be more than
merely offensive; one, the conduct must be severe and pervasive enough that the
victim subjectively regards the work environment as abusive, and two, a reasonable
person would also find the environment abusive. Brandner v. Innovex, Inc., 2012-
Ohio-462, 970 N.E.2d 1067, ¶ 16 (1st Dist.), citing Kilgore v. Ethicon Endo–Surgery,
Inc., 172 Ohio App. 3d 387, 2007-Ohio-2952, 875 N.E.2d 113, ¶ 24 (1st Dist.), citing
Meritor Sav. Bank v. Vinson, 477 U.S. 57, 67, 106 S. Ct. 2399 (1986).             “[T]he
objective severity of harassment should be judged from the perspective of a
reasonable person in the plaintiff's position, considering ‘all the circumstances,’”
including “the social context in which particular behavior occurs and is experienced
by its target.” Ellis v. Jungle Jim's Mkt., Inc., 2015-Ohio-4226, 44 N.E.3d 1034, ¶ 25
(12th Dist.), quoting Oncale v. Sundowner Offshore Serv., Inc., 523 U.S. 75, 81, 118
S. Ct. 998 (1998).
      {¶38} When determining whether the conduct is actionable, the court must
examine the totality of the circumstances, including (1) the frequency of the conduct,
(2) the severity of the conduct, (3) the threatening or humiliating nature of the
conduct, and (4) whether the conduct unreasonably interferes with the plaintiff's work
performance. Kilgore at ¶ 25–26, citing Harris v. Forklift Sys., Inc., 510 U.S. 17, 21–
22, 114 S. Ct. 367 (1993). See also Hampel, 89 Ohio St. 3d at 180.
      {¶39} “Fortunately or unfortunately, not all upsetting or even mean-spirited
conduct in the workplace is actionable.” Easterling v. Ameristate Bancorp, Inc., 2d
Dist. No. 23980, 2010-Ohio-3340, at ¶ 44, citing Harris v. Forklift Sys., Inc., 510 U.S.
17, 21, 114 S. Ct. 367 (1993). The standards for judging hostility are demanding such
that “the ordinary tribulations of the work place, such as, sporadic use of abusive
language, gender-related jokes, and occasional teasing” will not constitute a hostile
                                                                                  -12-

work environment. Varner v. Goodyear Tire & Rubber Co., 9th Dist. 21901, 2004-
Ohio-4946, ¶ 18-20 (summary judgment case), citing Faragher v. City of Boca Raton,
524 U.S. 775, 788, 118 S. Ct. 2275 (1998).
       {¶40} The alleged incidents in this case do not include any touching,
profanity, or sexual innuendo. The conversations were about her dating life, possibly
a request to go out on a date, alleged inappropriate DVDs in her classroom, and an
alleged inappropriate relationship with a student.
       {¶41} The Eighth Appellate District has concluded multiple questions about an
employee’s personal and employment history and a comment about her posterior
were not actionable. Vitatoe v. Lawrence Industries, Inc., 153 Ohio App. 3d 609,
2003-Ohio-4187, 795 N.E.2d 125, ¶ 39-41 (8th Dist.).         The questions about the
employee’s personal and employment history were deemed to reflect a heightened
curiosity about her.      Id. at ¶ 39.    Furthermore, comments about her posterior,
although inappropriate, were not enough to constitute “severe or pervasive” behavior
that is subjectively or objectively hostile. Id. at ¶ 40.
       {¶42} The First Appellate District has similarly concluded when there is little
in-person contact and the alleged harassment occurs over a nine month period, the
harassment does not qualify as severe or pervasive.         Brandner v. Innovex, Inc.,
2012-Ohio-462, 970 N.E.2d 1067, ¶ 16-19 (1st Dist.). The court upheld the grant of
summary judgment for the employer reasoning that touching employee’s leg but
stopping when requested to do so, making comments employee should dress less
conservatively, and a comment about going to a lake house if the employee were
going to go did not reach the heightened severity level to be actionable. Id. In
making this holding, the Appellate Court noted the comments and actions were
possibly harassing. Id.
       {¶43} The Ninth Appellate District has also held infrequent incidents that were
minimal in nature did not amount to “severe or pervasive.” Varner v. Goodyear Tire &
Rubber Co., 2004-Ohio-4946, ¶ 18-20 (9th Dist. Summit) (summary judgment upheld
for employer). The alleged harassing incidents in that case were a physical touching
                                                                                    -13-

that occurred three years earlier and when requested to stop the perpetrator did, and
a question about whether she was wearing panty hose. Id. at ¶ 19.
       {¶44} In Varner, the court cited other cases where other courts found more
offensive conduct insufficient to justify a hostile work environment. Id. at ¶ 20, citing
Mendoza v. Borden, Inc., 195 F.3d 1238 (C.A.11, 1999), (finding that the conduct of
a supervisor which included looking at the plaintiff's groin area and making a sniffing
noise was insufficient to create a hostile work environment) and Burnett v. Tyco
Corp., 203 F.3d 980 (C.A.6, 1999) (holding that the conduct of plaintiff's supervisor,
including placing a package of cigarettes inside plaintiff's brassiere strap and handing
plaintiff a cherry cough drop while stating “[s]ince you have lost your cherry, here's
one to replace the one you lost,” did not create a hostile work environment).
       {¶45} Recently, the Twelfth Appellate District overruled an employer’s motion
for summary judgment and held the employee’s evidence demonstrated a genuine
issue of material fact as to whether the harassment was severe and pervasive as to
affect employment. Ellis v. Jungle Jim's Mkt., Inc., 2015-Ohio-4226, 44 N.E.3d 1034,
¶ 24-25 (12th Dist.).   In that case, employee produced evidence of supervisor’s
continuous, almost daily, preoccupation with sex talk and his unwelcome advances.
Id. at ¶25.   Supervisor’s conduct included references to his penis, asking plaintiff
about her sexual preferences and oral sex, telling plaintiff he wanted to “bend [her]
over and BF” her and sticking his tongue out at her to simulate licking. Id.
       {¶46} Considering all the above, the incidents in the case sub judice are
comparable to the cases where trial courts have found the conduct complained of
was not severe or pervasive. The evidence when viewed in Appellant’s favor does
not demonstrate there is a genuine issue of material fact as to the third requirement
of a prima facie case for hostile work environment based on sex. The actions, even
when viewed in her favor, were not severe and pervasive as to affect employment.
This assignment of error is meritless.
       {¶47} Failing one prong of the prima facie case means summary judgment
must be granted for the movant. Hale v. City of Dayton, 2d Dist. No. 18800, 2002-
                                                                                  -14-

Ohio-542. Therefore, summary judgment on the hostile work environment based on
sex cause of action is affirmed.
      {¶48} The first assignment of error provides:
      “The trial court erred in granting summary judgment. The facts, construed
most favorably toward the former employee, show that the conclusion by the court
that none of the alleged harassment was ‘based upon sex’ resolved disputed facts
and failed to deal with admissions that the treatment of plaintiff was repeatedly worse
than that afforded any male employee.”
      {¶49} This assignment of error also addresses the trial court’s grant of
summary judgment for Appellees on the hostile work environment based on sex
cause of action. This assignment of error addresses the second prong of the test –
the harassment was based on sex.
      {¶50} Based on the evidence discussed above, the trial court found Appellant
could not satisfy the second prong for a prima facie case of hostile work environment
sexual harassment. 3/15/16 J.E. Appellant disagrees with that conclusion.
      {¶51} As aforementioned, failing one prong of the prima facie case means
summary judgment must be granted for the movant. Hale, 2d Dist. No. 18800, 2002-
Ohio-542.    Therefore, our resolution of the second assignment of renders this
assignment of error moot.
                    Third Assignment of Error – Disparate Treatment
      “The trial court erred in granting summary judgment because the facts,
construed most favorably toward the former employee, show that the court erred in
ruling that the disparate treatment claim was barred by lack of qualification where the
male replacement was hired despite lack of qualification.”
      {¶52} This assignment of error addresses the trial court’s ruling on the
disparate treatment claim.    The trial court found Appellant was not qualified for
subsequent employment with Appellee Board because she did not have her teaching
certificate renewed by the union contract’s licensing renewal deadline. Appellant
claims this decision is incorrect because she was treated differently than a similarly
situated male, Luke Nelson. She contends Luke Nelson was not licensed by the
                                                                                  -15-

contract’s license renewal date, but was still hired to fill the broadcast
journalism/entertainment marketing teacher position.
       {¶53} Appellant correctly indicates the stated reason her teaching contract
was not renewed was failure to comply with the April 15, 2013 teaching license
renewal deadline. The evidence also indicates Luke Nelson, her replacement and a
male, was hired in June 2013. The record does not indicate whether his teaching
license was renewed by April 15, 2013, but it appears Appellees concede he did not
have his teaching license renewed by the April 15 deadline. They admit it would
have been impossible for Nelson to meet the deadline because the teaching position
did not become vacant until June 2013.        Furthermore, his deposition testimony
establishes he was not employed as a teacher in any school district at the time of his
interview.
       {¶54} In establishing a disparate treatment claim, the McDonnell Douglas test
for establishing a prima facie case of race discrimination, with a slight variation, is
used. Chenevey v. Greater Cleveland Regional Transit Auth., 2013-Ohio-1902, 992
N.E.2d 461, ¶ 23 (8th Dist.).    A prima facie case of racial discrimination under
McDonnell Douglas requires a plaintiff to establish: (1) membership in a protected
class; (2) adverse employment action; (3) qualification for the position lost or not
gained; and (4) the position remained open or was filled by a person not of the
protected class. McDonnell Douglas, 411 U.S. at 802. In disparate treatment cases,
the first three elements remain the same; however, the fourth element is replaced
with the requirement that the plaintiff show he or she was treated differently from
similarly-situated individuals. Chenevey, citing Mitchell v. Toledo Hosp., 964 F.2d
577, 582 (6th Cir.1992).
       {¶55} The arguments in this instance focus on the element of “similarly
situated.” In order to demonstrate someone is similarly situated, the plaintiff must
show “he or she is similarly-situated to the non-protected employee in all relevant
respects.” Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 353 (6th
Cir.1998).
                                                                                  -16-

      {¶56} Appellant cannot establish this prong of the disparate treatment claim.
Luke Nelson was not similarly situated to her. Appellant was under a union teaching
contract. The contract indicated if her teaching license for the following school year
was not renewed by April 15, then a recommendation could be made to the School
Board for it to not renew the teaching contract. She was forewarned of this prior to
the renewal date. However, despite having 5 years to renew her license, she waited
and was not able to renew her license by the deadline. Luke Nelson, on the other
hand, was not seeking renewal under the contract. Rather, he was applying for the
vacant position after Appellant’s contract was not renewed. He was not working as a
teacher at the time he applied. He was a new hire, not a renewal under the contract.
Thus, Appellant and Nelson were not similarly situated in all relevant aspects.   See
Lawrence v. Youngstown, 7th Dist. No. 09 MA 189, 2011-Ohio-998, ¶ 51 (7th Dist.)
(Rehire is not similarly situated to new hire. Reversed on other grounds by 133 Ohio
St.3d 174, 2012-Ohio-4247. This rehire versus new hire holding (racial discrimination
claim) was not appealed or not accepted for appeal, and as such, the decision stood.
Lawrence v. Youngstown, 7th Dist. No. 09 MA 189, 2012-Ohio-6237, ¶ 10.).
      {¶57} This assignment of error is meritless.
             Fourth Assignment of Error – Disability Discrimination
      “The trial court erred in granting summary judgment because the facts,
construed most favorably toward the former employee show that the court erred in
finding the employee was not a qualified employee for purposes of disability
discrimination law, requiring reasonable accommodation from the employer to assist
this disabled employee remaining qualified.”
      {¶58} Appellant had a horseback riding accident in November 2012. At the
time of the accident she was completing the requirements to renew her license.
Heather Hanson, the Director of Human Resources & Curriculum for Belmont-
Harrison Joint Vocational School Board of Education, served as the chairperson for
the Local Professional Development Committee (LPDC). Hanson Affidavit 2. She
reviewed the coursework and professional development activities proposed and
completed by educators in order to renew their licenses. Hanson Affidavit. 3b. In
                                                                                     -17-

September 2011, she reviewed Appellant’s file and discovered Appellant had not
done any activities for her license renewal cycle, which was July 1, 2008 through
June 30, 2013. Hanson Affidavit 5. She immediately contacted Appellant by letter on
September 20, 2011. Hanson Affidavit 5a. Having received no response, Hanson
traveled to St. Clairsville High School on April 24, 2012 and provided Appellant with
the necessary paperwork, explained the licensure renewal process, and walked
Appellant through the procedure for completion. Hanson Affidavit 6a. After Appellant
misplaced the paperwork, Appellant in the summer of 2012 notified Hanson.              In
August 2012, Hanson provided her with the paperwork again. Hanson Affidavit 6c.
Appellant started submitting some of the completed paperwork on August 28, 2012.
Hanson Affidavit 7.
       {¶59} Part of Appellant’s renewal requirements involved taking a class.
Appellant was scheduled to take the class in the fall of 2012. However, in November
2012, Appellant was involved in a horseback riding accident that resulted in a severe
concussion and multiple broken bones requiring multiple surgeries. Thus, Appellant
was unable to complete the coursework and had to sign up for the class in the spring.
The class was not completed prior to the April 15, 2013 deadline in the union
contract. As such, Appellant’s application for license renewal was not submitted until
April 22, 2013. Hanson Affidavit 9.
       {¶60} Two days before the April 15 deadline, Appellant asked for an
extension of time to get her license. Summary Judgment Tr. 10. This was a request
to accommodate based on disability.
       {¶61} That request was implicitly denied when her contract was not renewed.
Appellant’s disability discrimination is based on the denial of the request for an
accommodation.
       {¶62} In order to establish a prima facie case of failure to accommodate
plaintiff must show (1) she was disabled; (2) her employer was aware of the disability;
and (3) “she was an otherwise qualified individual with a disability in that she satisfied
the prerequisites for the position and could perform the essential functions of the job
                                                                                    -18-

with or without accommodation.” Plantz v. Cincinnati, 149 Ohio App. 3d 743, 2002–
Ohio–5492, 778 N.E.2d 1073 (1st Dist.), ¶ 13.
       {¶63} The trial court determined Appellant could not establish a prima facie
case of disability discrimination because she was not qualified for the position:

       Janiszewski lacked a valid teaching license for the succeeding year at
       the time of the nonrenewal deadline. In short, Janiszewski did not meet
       the necessary prerequisites of the particular job. The Board was under
       no      obligation   to   furnish   Janiszewski   with    any   reasonable
       accommodation in order to have her obtain the license, which was her
       obligation.

3/15/16 J.E.
       {¶64} The trial court’s reasoning is correct.      Appellant did not request an
accommodation to perform her teaching duties, despite her injuries.          Appellant’s
argument is essentially she was discriminated against because she was not given an
accommodation so she could qualify for the job.
       {¶65} Such an argument does not support a prima facie claim of disability
discrimination based on a failure to accommodate. An accommodation is not given
so a person can satisfy the prerequisites of the position, such as the education
required, the required license, or even physical fitness. Batiste v. Cuyahoga Cty.
Sheriff's Dept., 8th Dist. No. 85769, 2005-Ohio-6230, ¶ 28-29 (not qualified because
not physically fit to perform all functions of a Corrections Officer). “An individual is
qualified if he or she (1) meets the necessary prerequisites for the particular job, such
as education, experience, and training; and (2) is able to perform the essential job
functions, with or without reasonable accommodation.”           Maracz v. United Parcel
Serv., Inc., 8th Dist. No. 83432, 2004-Ohio-6851, ¶ 52 (position required a four year
degree which applicant did not have).
       {¶66} This reasoning is supported by decisions from Federal Courts. One
Pennsylvania District Court has stated,
                                                                                     -19-

       The determination of whether a plaintiff is a “qualified individual” at the
       time of the adverse employment action follows a two-step analysis:

       “First, a court must consider whether ‘the individual satisfies the
       prerequisites for the position, such as possessing the appropriate
       educational background, employment experience, skills, licenses, etc.’
       Second, the court must consider ‘whether or not the individual can
       perform the essential functions of the position held or desired, with or
       without reasonable accommodation.’”

McNelis v. Pennsylvania Power & Light, Susquehanna, LLC, M.D.Pa No. 4:13-CV-
02612, 2016 WL 4991440 (Sept. 19, 2016) (prima facie disability discrimination
case), quoting Gaul v. Lucent Techs., Inc., 134 F.3d 576, 580 (3d Cir. 1998) (quoting
29 C.F.R. pt. 1630, App.at 353-54). See also Stern v. St. Anthony's Health Center,
788 F.3d 276, 285 (7th Cir. 2015) (proper education, employment background, and
licenses can be prerequisites of position); Toney v. Swift Transp., W.D.Tenn. No. 07-
2467-JPM/dkv, 2008 WL 4279622 (Sept. 12, 2008) (must demonstrate he possessed
the appropriate education, background, employment experience, skills, licenses, etc.
to be a qualified individual).
       {¶67} The undisputed facts demonstrate Appellant was not qualified for the
position. At the time of the contract renewal deadline of April 15, 2013, Appellant
lacked a valid teaching license for the following school year. The contract required
the teacher seeking renewal to have a valid teaching license for the following school
year. The trial court’s reasoning is correct.
       {¶68} This assignment of error lacks merit.
                      Fifth Assignment of Error - Defamation
       “The trial court erred in granting summary judgment because the facts,
construed most favorably toward the former employee, show that the court erred
when it held that defendants did not publish any false statements and even if they did
they enjoyed a privilege from liability.”
                                                                                    -20-

       {¶69} Defamation is a false statement published by a defendant acting with
the required degree of fault that injures a person's reputation, exposes the person to
public hatred, contempt, ridicule, shame or disgrace, or adversely affects the
person's profession. A & B-Abell Elevator Co., Inc. v. Columbus/Cent. Ohio Bldg.
and Constr. Trades Council, 73 Ohio St. 3d 1, 7, 651 N.E.2d 1283 (1995).             The
elements of a defamation action, whether slander or libel, are: (1) the defendant
made a false and defamatory statement concerning another; (2) the false statement
was published without privilege to a third person; (3) the plaintiff was injured; and (4)
the defendant acted with the required degree of fault that was defamatory per se or
caused special harm to the plaintiff. Anzevino v. DePasquale, 2016 Ohio 883, 60
N.E.3d 777 (7th Dist.), .¶16.
       {¶70} Appellant alleged Appellee Schoene stated she was lazy and a thief.
The trial court found none of the named defendants published these statements, and
even if they did, the statements were privileged. As to privilege, the trial court found
an absolute privilege and qualified privilege applied; the evidence demonstrated the
alleged statements (if made) were made during board meetings or to law
enforcement personal.
       {¶71} Appellant disagrees with the decision. She claims the evidence, when
viewed in the light most favorable to her, demonstrates Appellee Schoene made
statements to Board Member Michael Fador calling Appellant a thief and implying
she had some involvement with inventory missing from her classroom. She further
claims Board Member Bob Zilai’s deposition testimony confirmed that Appellee
Schoene implied she was a thief.
       {¶72} Appellant’s assertion that Appellee Schoene told Board Member Fador
Appellant was lazy and a thief comes from David Blomquist’s deposition. Blomquist
is Appellant’s first ex-husband. He had a conversation with Fador about Appellant:

       Q. Can you describe that conversation?

       A. I went over to his house and just basically said I need to talk to you.

       Q. Was this at his house?
                                                                                     -21-

      A. It was at his house. I said I would like to talk to you about what’s
      going on with Karin, and he became a little irritable pretty quickly. I’ve
      known him for – I’ve known of him. I’ve had conversations with him.
      I’ve talked to you now more than I’ve ever talked to him in my life –

      Q. Okay.

      A. just to put that in perspective. I basically just said, you know, I need
      to talk to you about what’s going on with Karin. He became kind of
      irritable and he was like, look, the word I’m getting from Rich [Schoene]
      is that she’s lazy, she has an explanation for everything, she’s not
      getting her stuff done. I said, whoa, whoa, whoa, there’s two sides to
      every story, and I started to talk to him, you know, tried to give the other
      side.

      He was in the process of painting his home, his wife was there,
      probably not the ideal time to carry on a conversation.

      Towards the end of the conversation, he alluded – I guess that’s the
      best word I could use – to things missing, some sort of theft, didn’t
      come right out and say that Rich said that, but he definitely alluded to –
      basically kind of what he said was, you know, there’s also kind of some
      things have come up missing from her room, you know, some things
      aren’t there anymore that has, you know, been brought to my attention.
      That was pretty much the extent of the conversation. Then he said that
      he was going to check into some things. I never spoke to him again.

      Q.      If I’m understanding you correctly, he never explicitly said
      Superintendent Schoene has said –

      A. Correct.

Blomquist Depo. 31-32.
                                                                               -22-

      {¶73} Appellant contends the following deposition testimony from Board
Member Robert Zilai is also evidence Appellee Schoene told the Board or implied to
them Appellant was a thief:

      A. Well, we discussed that she never got her license renewed to teach,
      so therefore, we couldn’t hire her if we wanted to.

      Then also she – the equipment she was supervising or was under her
      care was being investigated because it was missing.

      Q. Okay. Go ahead. Anything else?

      A. That’s really – those were the two main points.

      ***

      Q. And I take it Mr. Schoene was the same one who said they’re still
      investigating missing equipment?

      A. Correct.

      Q. When did this conversation in executive committee take place?

      A. When? Well, let’s see. I’m trying to think what board meeting.
      Probably March.

Zilai Depo. 10-11.
      {¶74} The alleged missing equipment was discovered the August after
Appellant’s contract was not renewed. Luke Nelson did an inventory of the room and
noticed missing equipment. The authorities were notified and at one point Appellant
answered questions from BCI officers.       No charges were ever brought against
Appellant.
      {¶75} The above comments Appellee Schoene made to Board Members are
the only potential evidence of defamation. There is no evidence board members ever
stated or implied Appellant was a thief or lazy; all board members denied making
                                                                                    -23-

comments. James Melvin Allen Affidavit ¶ 8; Charles Jason Ayers Affidavit ¶ 8; Scott
Ballint Affidavit ¶ 8; Michael Fador Affidavit ¶ 8; Eric Gartner Affidavit ¶ 8; Frederick
F. Hanlon Affidavit ¶ 7; David Jones Affidavit ¶ 7; Deborah Kenny Affidavit ¶ 8; Roger
Stewart Affidavit ¶ 8; Michael Wallace Affidavit ¶ 8; Bob Zilai Affidavit ¶ 8. Likewise,
there is no evidence Appellee Norman made such statements.
       {¶76} The only evidence of statements Appellee Schoene made to the board
comes from board member Zilai who stated Appellee Schoene discussed missing
property from Appellant’s room with the Board. That testimony does not indicate
Appellee Schoene explicitly stated or implied Appellant was a thief.        Blomquist’s
deposition testimony, admittedly, does not provide the statements Appellee Schoene
made to the Board regarding Appellant; board member Fador never explicitly stated
what Appellee Schoene said about Appellant.
       {¶77} Assuming, without deciding, the evidence submitted is enough to
demonstrate actionable published statements, Appellant must demonstrate privilege
does not apply to these alleged statements. Part of publication of a false statement
is that the statement was published without privilege to a third party.        Appellee
Schoene raised the defense of absolute or qualified privilege; he asserted the
statements were made in executive session and thus, either absolute privilege or
qualified privilege applied.
       {¶78} The evidence, even when viewed in the light most favorable to
Appellant, demonstrates the above statements that were claimed to imply she is a
thief and is lazy occurred in the executive session of the board meeting. Bob Zilai
deposition testimony clearly indicates the alleged defamatory statements were made
in executive session. Zilai Depo. 9-11. His affidavit confirms that averment. Bob
Zilai Affidavit ¶ 2, 5, 6. Blomquist’s deposition testimony does not indicate if the
impression Fador got from Appellee Schoene about Appellant occurred at a board
meeting. However, the affidavit from Fador indicates Schoene discussed missing
equipment in executive session. Michael Fador Affidavit ¶ 7. In his own affidavit,
Schoene stated all of his discussions with the Board regarding Appellant were in
executive session. Schoene Affidavit ¶ 4. He admitted to discussing the missing
                                                                                      -24-

equipment, but he denied that he implied Appellant was a thief. Schoene Affidavit ¶
4e-f. Other board members confirmed Schoene discussed missing equipment in
executive session and also avowed Schoene did not imply Appellant was a thief or
lazy. James Melvin Allen Affidavit ¶ 2, 4, 6; Charles Jason Ayers Affidavit ¶ 2, 4, 6;
Scott Ballint Affidavit ¶ 2, 4, 6; Michael Fador Affidavit ¶ 2, 5-7; Eric Gartner Affidavit
¶ 2, 4, 6; Frederick F. Hanlon Affidavit ¶ 2, 3-5; David Jones Affidavit ¶ 2, 3-5;
Deborah Kenny Affidavit ¶ 2, 4-6; Roger Stewart Affidavit ¶ 2, 4-6; Michael Wallace
Affidavit ¶ 2, 4-6; Bob Zilai Affidavit ¶ 2, 4-6.
       {¶79} Therefore, since the evidence demonstrates the alleged statements
were made during the school board’s executive session, the question to be decided
is: are statements made during a school board’s executive session privileged?
       {¶80} The defense of privilege is not based upon the words used but the
circumstances of the utterance. Post Publishing Co. v. Moloney (1893), 50 Ohio St.
71, 33 N.E. 921 (1893).
       {¶81} Absolute immunity (also called absolute privilege) provides complete
protection from liability for defamation. Curry v. Blanchester, 12th Dist. Nos. CA2009–
08–010, CA2009–08–012, 2010-Ohio-3368, ¶ 25. “‘Upon certain privileged occasions
where there is a great enough public interest in encouraging uninhibited freedom of
expression to require the sacrifice of the right of the individual to protect his
reputation by civil suit, the law recognizes that false, defamatory matter may be
published without civil liability.’” M.J. DiCorpo, Inc. v. Sweeney, 69 Ohio St. 3d 497,
505, 634 N.E.2d 203 (1994), quoting Bigelow v. Brumley, 138 Ohio St. 574, 579, 37
N.E.2d 584 (1941). The absolute privilege, however, has been found to apply only in
very limited areas; generally it has been limited to legislative and judicial proceedings
and other acts of state. Id. citing Costanzo v. Gaul, 62 Ohio St. 2d 106, 403 N.E.2d
979 (1980).
       {¶82} The Ohio Supreme Court determined that the rule of absolute immunity
“may reasonably be applied to utterances made during the course of official
proceedings by members of local governing bodies, at least where the statements
relate to a matter under consideration, discussion or debate.” Costanzo at 110.
                                                                                  -25-

However, absolute immunity “should not be extended to members of city council,
where there is no pending legislation relating to the subject matter of the alleged
defamation and where the publication is beyond the legislative forum.” Id. Instead,
statements made other than in a legislative session or related meeting should be
afforded a qualified privilege. Id. at 110-111.
       {¶83} The absolute privilege has been found applicable at a teacher’s
termination hearing before a school board. Doe v. Mt. Vernon City School Dist. Bd.
of Education, S.D.Ohio No. 2:08-CV-575, 2010 WL 1433301 (Apr. 6, 2010). The
absolute privilege applied because the termination hearing qualified as a quasi-
judicial proceeding.   Id. (For an administrative proceeding to be deemed “quasi-
judicial” under Ohio law, the proceeding must include notice, a hearing, and the
opportunity for the “introduction of evidence by way of exhibits and/or testimony.” The
evidence before the Court indicated the termination hearing met all three of the
“quasi-judicial” requirements.).
       {¶84} A qualified privilege is also a defense to a defamation claim. Under the
defense of a qualified privilege, the interest the defendant is seeking to vindicate is
conditioned upon publication in a reasonable manner and for a proper purpose.
Hahn v. Kotten, 43 Ohio St. 2d 237, 243, 331 N.E.2d 713 (1975). A qualified privilege
has been applied to situations of intermediate importance, with immunity conditioned
upon publication in a reasonable manner and for a proper purpose. Gray v. General
Motors Corp., 52 Ohio App. 2d 348, 370 N.E.2d 747(8th Dist.1977).
       {¶85} The elements of qualified privilege are: “[A] defendant must establish
that (1) he acted in good faith; (2) there was an interest to be upheld; (3) the
statement was limited in its scope to the purpose of upholding that interest; (4) the
occasion was proper; and (5) the publication was made in a proper manner and only
to proper parties.” Mosley v. Evans, 90 Ohio App. 3d 633, 636, 630 N.E.2d 75 (11th
Dist.1993), citing Hahn at 246.
       {¶86} A qualified privilege may be defeated only by clear and convincing
evidence of actual malice on the part of the defendant. Jacobs v. Frank, 60 Ohio
St.3d 111, 114–15, 573 N.E.2d 609 (1991). Actual malice is defined as “acting with
                                                                                     -26-

knowledge that the statements are false or acting with reckless disregard as to their
truth or falsity.” Id. at 116.   “Reckless disregard” is demonstrated by presenting
“sufficient evidence to permit a finding that the defendant had serious doubts as to
the truth of [its] publication.” A & B–Abell Elevator Co., 73 Ohio St. 3d at 12–13.
       {¶87} There is no directive from the Ohio Supreme Court decisively indicating
statements by the superintendent to the board during a meeting receive an absolute
privilege. An appellate court has stated only a qualified privilege applies to the letter
sent by the superintendent of the school district to a bond agent informing the bond
agent that the school district was terminating plaintiff’s (construction company)
contract. VanHoose v. Bd. of Educ. of Gallia Cty. Local School Dist., 4th Dist. No. 88
CA 1, 1989 WL 29835 (Mar. 27, 1989). The privilege was deemed to be qualified,
because an absolute privilege only applies to utterances made during the course of
official proceedings by members of local governing bodies. Id. No evidence existed
to show appellee superintendent sent the letters or the bonding company received
the letters during the course of an official proceeding. Id. The appellate court did not
state if the letter was received or sent during the board meeting then an absolute
privilege would apply.
       {¶88} The facts in this case show a qualified privilege applies. The Ohio
Supreme Court has explained:

       The defense of qualified privilege is deeply rooted in public policy. It
       applies in a variety of situations where society's interest in
       compensating a person for loss of reputation is outweighed by a
       competing interest that demands protection. Accordingly, the privilege
       does not attach to the communication, but to the occasion on which it is
       made. It does not change the actionable quality of the publication, but
       heightens the required degree of fault. This affords some latitude for
       error, thereby promoting the free flow of information on an occasion
       worthy of protection.
                                                                                   -27-

         One type of interest protected by a qualified privilege is the public
         interest. The “public interest” privilege “involves communications made
         to those who may be expected to take official action of some kind for
         the protection of some interest of the public.”

A & B–Abell Elevator Co., 73 Ohio St. 3d at 8–9.
         {¶89} Appellee Schoene’s alleged comments concerned personnel, school
property, and the basis for a lawsuit by a former teacher against the superintendent
and board.         These types of communications are expected between the
superintendent and the board during executive meetings.           The only evidence
concerning these statements demonstrates they were properly limited in scope, were
made on the proper occasion, and were supplied to the proper parties.              Doe,
S.D.Ohio No. 2:08-CV-575, 2010 WL 1433301. Furthermore, none of the evidence
submitted suggests the statements were made with actual malice. Consequently, a
qualified privilege applies and summary judgment was properly granted on the issue.
         {¶90} This assignment of error is meritless.
                              Sixth Assignment of Error - Fraud
         “The trial court erred in granting summary judgment because the facts,
construed most favorably toward the former employee, show that the court erred in
finding that the fraud was excused as related to future actions and because
Janiszewski did not receive a representation from any decision maker.”
         {¶91} Appellant’s fraud claim was based on statements made to her when the
nonrenewal notices were delivered.         Appellant claimed she was told there was
nothing to worry about and everything would be okay. Appellant asserted she was
under the impression that if she got her license renewed by the state’s June deadline,
then the non-renewal would be reversed.
         {¶92} The trial court granted summary judgment for Appellees on the fraud
claim.     It found the alleged promises involved future action or conduct, no
representations regarding Appellant’s contract were made by any person with
decision-making authority, and Appellant admitted she did not speak with Appellees
Schoene or the Board until after her contract was not renewed. 3/15/16 J.E.
                                                                                    -28-

       {¶93} The elements of fraud are: “(a) a representation or, where there is a
duty to disclose, concealment of a fact, (b) which is material to the transaction at
hand, (c) made falsely, with knowledge of its falsity, or with such utter disregard and
recklessness as to whether it is true or false that knowledge may be inferred, (d) with
the intent of misleading another into relying upon it, (e) justifiable reliance upon the
representation or concealment, and (f) a resulting injury proximately caused by the
reliance.” Burr v. Bd. of Cty. Commrs. of Stark Cty., 23 Ohio St. 3d 69, 491 N.E.2d
1101 (1986), paragraph two of the syllabus.
       {¶94} Generally    “fraud   cannot     be   predicated    upon    promises    or
representations relating to future actions or conduct.” Crase v. Shasta Beverages,
Inc., 10th Dist. No. 11AP–519, 2012–Ohio–326, ¶ 42. To constitute actionable
“fraud,” the misrepresentation must be of a fact existing when the misrepresentation
was made. Yo–Can, Inc. v. The Yogurt Exchange, Inc., 149 Ohio App. 3d 513, 526,
778 N.E.2d 80, 2002–Ohio–5194, ¶ 43 (7th Dist.). Representations as to what will
take place in the future are regarded as predictions and not fraudulent. Id. However,
an exception to this future promise rule exists. Id. Fraud occurs “where an individual
makes a promise concerning a future action, occurrence, or conduct and, at the time
he makes it, has no intention of keeping the promise.” Williams v. Edwards, 129 Ohio
App.3d 116, 124, 717 N.E.2d 368 (1st Dist.1998). See also Yo-Can, Inc., at ¶ 43.
       {¶95} In this instance, the alleged promises were for future events. Appellant
claimed when the nonrenewal notices were given to her, Appellee Norman told her
not to worry and it would be okay. Appellant took this to mean the nonrenewal
notices were merely formalities and if she had her license renewed by the state’s
June deadline, then the nonrenewal would be reversed.             The reversal of the
nonrenewal was a future event. The exception to the future event rule does not apply
in this situation.   Appellant has produced no evidence the Board or Schoene
represented the nonrenewal would be reversed; Appellant does not allege any Board
member or Appellee Schoene said anything to her about her nonrenewal.
Janiszewski Depo. 261.
                                                                                   -29-

       {¶96} Appellant alleges Appellee Norman told her not to worry. However,
Appellee Norman, the special education/testing coordinator, had no authority to
renew Appellant’s contract. Reliance on her statements was unreasonable.           See
Struna v. Convenient Food Mart, 160 Ohio App. 3d 655, 2005-Ohio-1861, 828 N.E.2d
647, ¶ 13 (8th Dist.)         (lottery case where court held reliance on the
misrepresentations of a person without authority to modify the rules of the lottery
negates any claim of justifiable reliance).         Per statute the superintendent
recommends renewal, and the Board renews contracts.                 See R.C. 3319.11.
Appellant Schoene specifically stated he did not tell Norman to inform Appellant the
nonrenewal and notices were just formalities and if her license was renewed by the
state’s June deadline then her contract would be renewed.           Schoene Depo. 83.
Furthermore, Appellant admitted she did not speak to Appellees Schoene or the
Board about her nonrenewal until after her contract was not renewed. Exhibit O
Request for Admissions, Admissions 12-14. There is no evidence that Appellees
Board and Schoene told her the contract would be renewed.             In her brief, she
references a discussion she had with board member Deborah Kenny. Appellant’s
deposition testimony, however, does not indicate Kenny told her not to worry that her
contract would be renewed.        Rather, the testimony indicates Appellant made
assurances to Board members, specifically Kenny, that her license would be
renewed by the state, and she would have it for the next school year. Janiszewski
Depo. 195.
       {¶97} For the above stated reasons, this assignment of error lacks merit.
                     Seventh Assignment of Error - Immunity
       “The trial court erred in granting summary judgment because the facts,
construed most favorably toward the former employee, show that Schoene and
Norman are not immune from liability under R.C. 2744.”
       {¶98} This assignment of error addresses the trial court’s finding that
Appellees Schoene and Norman are immune from liability. Appellant contends that
decision is incorrect because the discrimination statute, R.C. 4112.02 preempts the
sovereign immunity statute and expressly imposes civil liability.
                                                                                  -30-

       {¶99} Appellant’s arguments are moot given our resolution of the previous
assignments of error. As there was no genuine issue of material fact regarding a
hostile work environment based on sex, immunity does not need to be addressed.
                      Eighth Assignment of Error - Settlement
       “The trial court erred in granting summary judgment because the facts,
construed most favorably toward the former employee, show that the court erred in
finding that plaintiff already settled this case.”
       {¶100} In July 2013, shortly after the Appellee Board did not renew her
contract, Appellant filed a grievance. This grievance concerned the nonrenewal of
her teaching contract and was filed under the terms of the collective bargaining
agreement.     The grievance proceeded to arbitration and was settled in 2013.
Paragraph 4 of the settlement agreement states:

       The BHEA (Belmont-Harrison Vocational Education Association) and
       Janiszewski shall withdraw the above pending grievance with prejudice
       to refiling. Janiszewski will release and discharge the Board and its
       Administrators and employees from any and all grievances, demands or
       causes of action, known or unknown, related to the collective
       bargaining agreement in effect between the Board and the BHEA
       during the term of Janiszewski’s employment with the District.

Settlement Agreement ¶ 4.
       {¶101} The trial court determined paragraph 4 of the settlement agreement
barred the discrimination lawsuit. It noted the collective bargaining agreement in
effect between Appellee Board and the BHEA contained an explicit nondiscrimination
clause.   It also noted Appellant accepted compensation for the settlement and
entered into it voluntarily. The trial court concluded its analysis with the following
reasoning:

       Janiszewski’s arguments are also not supported by the terms of the
       Settlement Agreement itself.       There is no question that Janiszewski
       signed the Settlement Agreement with the Board after receiving cash
                                                                                      -31-

      compensation and other consideration. There is no question that the
      Settlement Agreement specifically states that Janiszewski waives her
      claims against the Board and Board employees for “any and all . . .
      causes of action, known or unknown, related to the collective
      bargaining agreement.”      Id.   Finally there is no question that the
      collective bargaining agreement obligates the Board to refrain from
      sexual and disability discrimination and provides each employee a
      grievance remedy.      By pursuing a grievance, settling the grievance,
      accepting compensation, and releasing the Board and its employees for
      all claims arising under the collective bargaining agreement – which
      included prohibition against discrimination – Janiszewski waived her
      right to pursue future discrimination claims. Given the unquestioned
      facts in this matter, summary judgment must be entered in favor of the
      Defendants as to Counts I (Hostile Work Environment/Disparate
      Treatment) and II (Disability Discrimination) as Janiszewski waived her
      right to pursue both claims when she signed the Settlement Agreement
      and received just compensation from the Board.

      Finally, all of Janiszewski’s cla[i]ms are “related” to her employment,
      which employment is based upon her collective bargaining agreement.
      The release is for all causes of action related to the collective
      bargaining agreement, being her employment.

      A cause of action is a fact or a combination of facts that give a person
      the right to seek judicial relief, which is a lawsuit or the right to bring a
      lawsuit. Janiszewski gave up her right to a lawsuit, her cause of action,
      relating   to   her   employment,    while   represented    by   competent
      independent counsel and separately by her union.

3/15/16 J.E.
      {¶102} Appellant asserts four arguments as to why this holding was incorrect.
Appellant argues: 1) the language of the settlement agreement shows the hostile
                                                                                     -32-

work environment and disability discrimination claims were not waived or settled; 2)
no party treated the settlement agreement as dispositive; 3) the non-discrimination
clause lacks the power ascribed to it; and 4) the waiver language is not specific.
       {¶103} Appellant’s second argument is a procedural argument and as such,
will be addressed first. Appellant appears to find fault with Appellees’ use of the
settlement agreement as a defense when it was not raised in Appellees’ first motion
for summary judgment.
       {¶104} Appellant’s argument has no merit. As Appellees correctly point out,
the settlement agreement was raised as an affirmative defense in their answers to
the complaints. Civ.R. 12(B); See generally Nationstar Mtge, L.L.C. v. Young, 9th
Dist. No. 27499, 2015-Ohio-3868, ¶ 5, citing Jim's Steak House, Inc. v. Cleveland, 81
Ohio St. 3d 18 (1998) (plurality) (“Affirmative defenses other that those listed in Civ.R.
12(B) are waived if not raised in the pleadings or in an amendment to the
pleadings.”). Admittedly, Appellees did not produce the settlement agreement until
they filed their second summary judgment motion and only after the trial court
mentioned the settlement agreement at the hearing on the first motion for summary
judgment.   The failure to raise it in the first summary judgment motion did not
constitute waiver. If it would not have been raised in any of the summary judgment
motions, then the argument would have been waived. Bank of New York Mellon v.
Crates, 5th Dist. No. 15-CA-70, 2016-Ohio-2700, ¶ 13 (“Although pled in an answer,
an affirmative defense is waived by failing to raise it during summary judgment
proceedings.”). Consequently, Appellees were permitted to raise the settlement as a
defense.
       {¶105} Appellant’s first, third and fourth arguments focus on the language of
the settlement agreement and language in the preamble of the collective bargaining
agreement. The paragraphs at issue in the settlement agreement are paragraphs 4
and 6. The language at issue in the preamble of the collective bargaining agreement
is paragraph E.
       {¶106} In paragraph 4 of the settlement agreement, as stated above, the
Board and its Administrators and employees are released from all causes of action,
                                                                                   -33-

known or unknown, “related to” the collective bargaining agreement that was in effect
between the Board and the teacher’s association during Appellant’s tenure with the
District.
        {¶107} Paragraph E of the introduction to the collective bargaining agreement
states, “The Board of Education does not discriminate on the basis of race, color,
religion, national origin, sex, disability, military status, ancestry, age, genetic
information, or any other legally protected characteristic, in its programs and
activities, including employment opportunities.”    2012-2014 Collective Bargaining
Agreement.
        {¶108} Appellees contend these two paragraphs indicate the settlement
waived future claims, such as the hostile work environment/disparate treatment and
disability discrimination claims.
        {¶109} Appellant disagrees and contends paragraph 4 of the settlement
agreement must be read in conjunction with paragraph 6 of the settlement
agreement. When those paragraphs are read together, the settlement did not waive
the discrimination claims.
        Paragraph 6 of the settlement agreement states:

        The parties mutually agree that this is a compromise of a disputed claim
        and neither this Agreement, nor any act in furtherance thereof or
        omission consistent therewith of any party, shall be considered as an
        admission against the interest or waiver of defense by that Party with
        respect to any future claim related to the employment relationship of
        Janiszewski with the Board.

Settlement Agreement.
        {¶110} Considering the above language, we must decide whether the hostile
work environment, sex discrimination and disability discrimination claims are related
to the collective bargaining agreement.       The trial court determined they were.
Appellant argues the preamble lacks the power the trial court ascribed to it.
Appellees admit statutory claims of discrimination are independent of the collective
                                                                                     -34-

bargaining agreement, but assert an employee can submit discriminatory
employment practices to “the grievance-arbitration machinery of the collective-
bargaining agreement.”      Since she can submit them to the “grievance-arbitration
machinery” the language in the settlement agreement releasing the claims related to
the collective bargaining agreement applies and forecloses Appellant from bringing
discrimination claims in this suit.
       {¶111} Other than the preamble to the collective bargaining agreement, there
is no discussion of discrimination in the collective bargaining agreement. A grievance
in the agreement is defined as a “violation, misinterpretation or misapplication of the
terms and provisions of this agreement.” Collective Bargaining Agreement, Article II,
Section A. Therefore, the only means by which the discrimination suit would fall
under the collective bargaining agreement is through the preamble.
       {¶112} We then ask the question: is the preamble an indication that statutory
discrimination claims are to be brought under the terms of the collective bargaining
agreement?
       {¶113} In interpreting the Ohio anti-discrimination statutes Ohio courts may
look to cases and regulations interpreting federal civil rights legislation, including the
federal Americans with Disabilities Act. Columbus Civ. Serv. Comm. v. McGlone, 82
Ohio St. 3d 569, 573, 697 N.E.2d 204 (1998). There are United States Supreme
Court decisions discussing whether discrimination claims when mentioned in a
collective bargaining agreement are governed by the collective bargaining agreement
or whether the claimant can still sue under the statute without exhausting the
contractual rights. Our sister district has succinctly explained these cases:

       In Wright v. Universal Maritime Service (1998), 525 U.S. 70, 119 S. Ct.
391, 142 L. Ed. 2d 361 the United States Supreme Court explicitly
       rejected an employer's argument that an employee's claim under the
       federal American with Disabilities Act was barred by his failure to
       exhaust his contractual remedies under a collective bargaining
       agreement. In making its decision in Wright, the Supreme Court relied
       on the landmark decision of Alexander v. Gardner-Denver Co. (1974),
                                                                                -35-

415 U.S. 36, 94 S. Ct. 1011, 39 L. Ed. 2d 147 in which the Court held that
an employee does not forfeit his right to a judicial forum for claimed
discriminatory discharge in violation of Title VII of the Civil Rights Act of
1964 if “he first pursues his grievance to final arbitration under the
nondiscrimination clause of a collective-bargaining agreement.” Id. at
49, 1011.    In Gardner-Denver the Supreme Court reasoned that a
grievance is designed to vindicate a “contractual right” under a CBA
rather than “independent statutory rights accorded by Congress.” Id.

Ohio courts have followed the United State's Supreme Court's
reasoning. In Thomas v. General Electric Company (1999), 131 Ohio
App.3d 825, 723 N.E.2d 1139 the First District Court of Appeals held
that an employee who was [sic] member of a labor union that had a
collective bargaining agreement with an arbitration clause specifically
providing for the resolution of disputes involving discrimination, was not
required to proceed to arbitration first, or even at all, on claims that
employer subjected him to racial discrimination in violation of civil rights
law. The Thomas court reasoned:

“Labor arbitrators are authorized under a collective bargaining
agreement to resolve contractual claims, not statutory claims. Labor
arbitrators have developed a body of expertise in labor law. This is why
the law presumes the arbitrability of disputes based upon a collective
bargaining agreement.       This is not, however, the same body of
expertise or the same body of law implicated by the civil-rights statutes.
Nor are the remedies the same.” Id. at 830, 723 N.E.2d 1139.5

Following Gardner-Denver, supra, Wright v. Universal Maritime Service,
supra and Thomas v. General Electric Company, supra we hold under
Ohio law a union cannot prospectively waive the individual right of a
member to select a judicial forum for the resolution of the member's
                                                                                       -36-

      state statutory claims. This means that grievance procedures of both
      general language and those that speak directly to discrimination cannot
      prevent an employee from bringing statutory claims, absent language in
      the relevant statute to the contrary.

Luginbihl v. Milcor Ltd. Partnership, 3d Dist. No. 1-01-162, 2002-Ohio-2188, ¶ 25-28.
      {¶114} However, not all districts agree with the Third Appellate District. For
instance the First Appellate District disagrees. Hopkins v. United Parcel Serv., Inc.,
1st Dist. No. C–990392, (Feb. 11, 2000). The Eleventh District has reviewed both
Hopkins and Luginbihl and has explained that Luginbihl is the more persuasive view:

      In support, Newton Falls School relies on Hopkins v. United Parcel
      Serv., Inc., 1st Dist. Hamilton No. C–990392, (Feb. 11, 2000).             In
      Hopkins, the plaintiff brought a claim of race discrimination under R.C.
      Chapter 4112. Id. at 2. The Court of Appeals for the First District held
      that “[t]he plain language of [R.C. 4112.14(C)] indicates the General
      Assembly's intent to bar civil actions for age discrimination as well as
      ‘other remedies available under this chapter’ when the employee has
      the ability to arbitrate his claims.” Id. at 5. The First District necessarily
      concluded that an age discrimination claim constituted a “remedy”
      within the context of R.C. Chapter 4112. Id. at 5–6 (“[t]o hold that the
      statute applies only to age-discrimination claims would in effect be to
      eliminate the language regarding ‘other remedies,’ a modification this
      court is not empowered to effectuate”).

      A different conclusion was reached in Luginbihl v. Milcor Ltd.
      Partnership, 3rd Dist. Allen No. 1–01–162, 2002–Ohio–2188.                 In
      Luginbihl, the plaintiff raised a claim of handicap/disability discrimination
      in violation of R.C. 4112.02. Id. at ¶ 8. The Court of Appeals for the
      Third District concluded that “R.C. 4112.14(C) is not applicable to the
      case at bar nor to any non-age discrimination claim brought pursuant to
      R.C. 4112.99.”     Id. at ¶ 36.    Unlike the First District, the court in
                                                                              -37-

Luginbihl did not consider the disability discrimination claim “a remedy
under 4112.02 for there is no remedy provided therein.” Rather, the
plaintiff was “enforcing the ‘thou shall not discriminate’ language of R.C.
4112.02 through an action brought pursuant to R.C. 4112.99.”
(Emphasis sic.) Id. The Third District concluded that “[n]owhere in the
language or the interpretation of the statute could it be said that R.C.
4112.14(C) applies to actions brought pursuant to R.C. 4112.99.” Id.

The Third District also noted that R.C. 4112.14(C) was originally
codified under R.C. Chapter 4101.17, as part of the Ohio Age
Discrimination Statute, which barred “individuals [from] bring[ing] age
discrimination claims to the court of common pleas when arbitration
was available.” Id. at ¶ 38. In 1995, this section was recodified as R.C.
4112.14(C). The court accepted the argument that “nothing about the
recodification of the age discrimination statute suggests that the
longstanding statutory limit on age-discrimination lawsuits in Ohio has
now been extended to lawsuits involving all other forms of
discrimination as well.” Id.

We find the Third District's decision in Luginbihl to be persuasive. The
Third District's conclusion that “R.C. 4112.14(C) does not apply to any
claim not sounding in age discrimination” brought pursuant to R.C.
4112.99, 2002–Ohio–2188, at ¶ 39, is consistent with the Ohio
Supreme Court's pronouncements in Elek and Smith.            In particular,
Elek affirmed that R.C. 4112.99 was the only Revised Code section to
confer a remedy to pursue a civil action for disability discrimination, and
Smith interpreted Elek to mean that this remedy existed independent of
any recourse to administrative remedies. Elek, 60 Ohio St. 3d at 137,
573 N.E.2d 1056; Smith, 92 Ohio St. 3d at 506, 751 N.E.2d 1010.
                                                                                    -38-

       Luginbihl has also been found persuasive by Ohio federal district
       courts. Pingle v. Richmond Hts. Local School Dist. Bd. of Ed., N.D.
       Ohio No. 1:12–cv–02892, 2013 U.S. Dist. LEXIS 141194, 14 (Sept. 30,
       2013) (“ § 4112.14(C) is properly limited to age discrimination claims,
       as its statutory history and placement in the ‘age discrimination by
       employers' statute would suggest”); Braud v. Cuyahoga Cty. Career
       Ctr., N.D. Ohio No. 1:06 CV 1059, 2007 U.S. Dist. LEXIS 22526, 16
       (Mar. 27, 2007) (“[t]here is no requirement that an administrative
       process be followed * * * prior to bringing suit under §§ 4112.02 and
       4112.99 for handicap discrimination”) (cases cited).        No court has
       followed Hopkins for the proposition that R.C. 4112.14(C) applies to
       non-age discrimination claims.

Worley v. Newton Falls School Bd. of Edn., 11th Dist. No. 2014-T-0024, 2014-Ohio-
5385, ¶ 18-22.
       {¶115} In considering the above, we find the Luginbihl reasoning persuasive;
the statutory claim does exist independent of the contract.         Appellant was not
required to exhaust her contract remedies prior to pursuing her statutory claims.
Furthermore, the language in the preamble did not address statutory rights.
Therefore, since the statutory claim is independent and the contract does not address
statutory claims, the statutory discrimination claims are not “related to” the collective
bargaining agreement. The “related to” language in the settlement agreement is not
specific enough to settle the statutory claims.      The settlement did not foreclose
Appellant from pursuing the statutory discrimination claims.
       {¶116} Considering all of the above, this assignment of error has merit. The
settlement agreement had to be more specific to constitute a waiver of the statutory
claims. This conclusion, however, does not require us to reverse the trial court’s
grant of summary judgment for Appellees.             Our resolution of the previous
assignments of error indicates Appellant’s statutory claims do not survive summary
judgment.
                                                                                -39-

                                  Conclusion
         {¶117} The second, third, fourth, fifth and sixth assignments of error lack
merit.    The first and seventh assignments of error are moot.    Appellant did not
establish a prima facie case of hostile work environment based on sex, disparate
treatment, or disability discrimination based on failure to accommodate.       This
determination renders the immunity issue moot. Appellant also failed to demonstrate
a genuine issue of material fact on her defamation and fraud claims. The eighth
assignment of error has merit; the settlement agreement had to be more specific to
constitute waiver of the statutory claims.       However, since under the other
assignments of error, the statutory claims have been decided adverse to Appellant,
summary judgment is affirmed. For all those reasons, the trial court’s decision is
affirmed.


Donofrio, J., concurs.

DeGenaro, J., concurs.